Title: Abigail Adams to Thomas Boylston Adams, 10 June 1796
From: Adams, Abigail
To: Adams, Thomas Boylston


          
            my Dear Thomas
            Quincy June 10 1796
          
          A Neighbour of ours Captain Richard Beal is going this week to sail for England, and I do not know a more direct conveyance to you. the Communication between America and Holland is not half so frequent, as with England.
          The last Letter which I had the pleasure to receive from you, was dated the 1 of December. Your Father has received two from you of a latter Date, but none Since December. From England I have had Letters to the 30 of March one in which your Brother informs me, that you had been exorcised with a Rhumatick complaint. I hope it did not amount to so severe and painfull a sickness as you experienced in Philadelphia. What a pang does it give to the Heart of an affectionate Mother, who knows too, by frequent experience how distressing the disorder is, to think of a Dear child labouring with pain & Sickness in a foreign Country, destitute of that fostering care and Maternal Solisitute, which would strive to raise the Drooping Head, and lift the pained Limb, and by every kind attention alleviate the languid hour. I hope you found Friends, kind and tender Friends, and that you did not experience what I have felt for you. I hope You will have Some less painfull inheritance than this to recollect your Parentage by, for I sufferd much previous to your Birth from this complaint, communicated it to you, and that without being myself relieved from it. it will always remain with us. you must obtain the best advise, and Gaurd yourself as well as you can, by care and precaution.
          
          Our Friends here are all well. Quincy dinned with me on Sunday last, and kindly inquired after you. You will learn soon that mr King of the Senate is appointed Minister Plenipo to Saint James col Humphries to Spain, and mr C Gore of Boston commissoner on the part of the united states to adjust the claims on their part with Great Britain agreable to the Treaty. Mr Gore and Lady Saild a fortnight Since. mr Tudor is gone with them, in order to travell, an object he has long had at Heart. his curiosity will Doubtless lead him to visit Holland. if he should I am Sure both your Brother and you, will be disposed to shew him every attention not only as a Countryman, but from his own merrit, from Friendship and affection. I have ever entertaind a regard and attachment towards all those Gentlemen, who once formd a part of my Family, and who received their Education to the Law, from Your Father, but for none, who are now living, more than for mr Tudor.
          The New Appointments will do honour to our Country, and what they lose in one Department they will gain in an other. these Gentleman are all personally known to you, but more so to your Brother. he will receive much pleasure and satisfaction from a free communication with them, and will find them bringing with them Sentiments more according with his own, and juster Ideas of Men & measures, than Some others of his Countrymen.
          The Great Question respecting appropriations to carry the Treaty with Great Britain into Effect has finally been determined, after exciting the feelings and passions of the Nation, untill the people were about to rise “on Mass” quietly however, and constitutionally by petitioning their Representitives to make the appropriations, that the Faith and honour of their Country might not be stained. they were going from all parts of the union, not however from any partial Love or Affection for G Britain, but for our National honour
          The Debates in Congress were long and the Majority whilst it continued so, discoverd a Rancour, and very unbecomeing bitterness. for a long time they flatterd themselves that the people were with them. You never have on any occasion seen so general an anxiety, during this warmth of the publick Mind. two Days before the vote was taken, Mr Ames whose Health has been so much on the Decline, as to oblige him to Silence During the whole session was finally compeld by the importance of the Subject, to hazard his Life: in a Manly Eloquent speach, which did honour both to his Head and his Heart, it was Heard with Silent attention, by a most crouded Audience. it flowed like a stream fed by an abundent

spring, and produced the effect which Lord Bolingbrooke says true Eloquence Does. it gives a Nobler superiority than power which every Dunce may use, or fraud that every Knave may employ. it contrasted with peculiar advantage with some of the Sophistical Harangues which Spouted forth like frothy water on some Gaudy Day, from some of the prateing Members of the opposition. Ames, like Lord Chatham in his last speach, by his particular situation interested all Hearts in his favour. they lookt upon him, as a Man Sacrificeing his last Breath, in support of the honour Faith and dignity of his Country. So great was the power of his plain and Manly eloquence & Pathos, that he melted his audience into Tears, and no American can read the speach without feeling the passions it was designd to move, and the Spirit it was designd to raise. “even Giles confessd, that whilst he was listning to it he forgot the Side he had espoused & the cause he had advocated”
          I presume your Brother has returnd to the Hague. it is the Station he has appeard to be best pleasd with. I wish he may not have Staid too long in England, for the Peac of his Mind and the tranquility of his Heart. from some hints in his last Letters, Cupid has now bent his Bow, nor misd his aim.
          
            But who is free from Love?
            All space he actuates like Almighty Jove!
            He haunts us waking, haunts us in our dreams
            With vigorous flight bursts through the cottage window
            If we seek Shelter from his persecution
            in the remotest corner of a Forest
            We there elude not his persuit, for there
            “With Eagle wing he overtakes his Prey”
          
          I hope however my Dear Thomas you will be proof against his Shafts untill you return to your Native Land, and then chuse a wife whose habits tastes & sentiments are calculated for the Meridian of your own Country. may your choice be productive of happiness to yourself, and then it cannot fail to give pleasure to your ever affectionate / Mother
          
            A. Adams
          
        